Appeal by the defen*514dant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered December 16, 2004, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was improperly adjudicated a second felony offender is unpreserved for appellate review (see People v Smith, 73 NY2d 961 [1989]; People v Sullivan, 153 AD2d 223, 232-233 [1990]). In any event, the defendant’s adjudication as a second felony offender was proper (compare People v Samms, 95 NY2d 52 [2000]; People v Stanley, 12 AD3d 467 [2004]).
Appellate review of the defendant’s claim that the sentence imposed was excessive was effectively waived by him as part of his plea agreement (see People v Callahan, 80 NY2d 273 [1992]; see also People v Muniz, 91 NY2d 570 [1998]; People v Seaberg, 74 NY2d 1 [1989]). Santucci, J.P., Luciano, Fisher and Covello, JJ., concur.